In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Orange County (Rosenwasser, J.), dated April 28, 2006, as, after a nonjury trial, awarded custody of the parties’ children to the plaintiff.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, the Supreme Court considered the totality of the circumstances in determining that the best interests of the children would be served by awarding the mother sole custody (see Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]; Grossman v Grossman, 5 AD3d 546 [2004]). Since the Supreme Court’s determination has a sound and substantial basis in the record, it will not be disturbed (see Matter of Palm v Palm, 15 AD3d 405 [2005]; Matter of Plate v Plate, 264 AD2d 447 [1999]; Matter of Kom v Kom, 167 AD2d 492 [1990]).
The father’s remaining contentions are without merit. Schmidt, J.E, Santucci, Florio and Balkin, JJ., concur.